USCA4 Appeal: 22-1083      Doc: 25         Filed: 12/16/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1083


        JOSE WILLIAN CASTRO-GONZALEZ,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



               On Petition for Review of Orders of the Department of Homeland Security.


        Submitted: September 2, 2022                                Decided: December 16, 2022


        Before WYNN, RICHARDSON, and RUSHING, Circuit Judges.


        Petition denied in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: Vincent Rivas-Flores, KONARE LAW, Frederick, Maryland, for Petitioner.
        Brian M. Boynton, Principal Deputy Assistant Attorney General, Anthony C. Payne,
        Assistant Director, Lance L. Jolley, Office of Immigration Litigation, Civil Division,
        UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1083      Doc: 25         Filed: 12/16/2022     Pg: 2 of 5




        PER CURIAM:

               Jose Willian Castro-Gonzalez (Castro), a native and citizen of El Salvador, petitions

        this court for review of his Final Administrative Removal Order and adverse reasonable

        fear determination, both of which were issued during Castro’s expedited removal

        proceedings as a noncitizen convicted of an aggravated felony under the Immigration and

        Nationality Act (“INA”) § 238(b), codified at 8 U.S.C. § 1228(b).          For the reasons

        discussed below, we deny the petition for review in part and dismiss it in part.

               Pursuant to 8 U.S.C. § 1252(a)(2)(C), we lack jurisdiction, except as provided in 8

        U.S.C. § 1252(a)(2)(D), to review the final order of removal of a noncitizen who is

        removable for having been convicted of certain enumerated crimes, including an

        aggravated felony.    Under § 1252(a)(2)(C), we retain jurisdiction “to review factual

        determinations that trigger the jurisdiction-stripping provision, such as whether [Castro]

        [i]s an alien and whether [ ]he has been convicted of an aggravated felony.” Ramtulla v.

        Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).        Once we confirm these two factual

        determinations, under 8 U.S.C. § 1252(a)(2)(C), (D), we can only consider “constitutional

        claims or questions of law.” § 1252(a)(2)(D); see Cucalon v. Barr, 958 F.3d 245, 249 (4th

        Cir. 2020); see also Gomis v. Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a

        colorable constitutional claim or question of law, our review of the issue is not authorized

        by [8 U.S.C. §] 1252(a)(2)(D).”). This jurisdiction-limiting provision does not, however,

        deprive us of jurisdiction to consider legal and factual challenges to the denial of relief

        under the Convention Against Torture (CAT). Nasrallah v. Barr, __ U.S. __, 140 S. Ct.

        1683, 1692 (2020) (holding that the order denying relief under the CAT “does not merge

                                                     2
USCA4 Appeal: 22-1083       Doc: 25         Filed: 12/16/2022      Pg: 3 of 5




        into the final order of removal for purposes of §§ 1252(a)(2)(C)-(D)’s limitation on the

        scope of judicial review”).

               Castro’s primary argument is that his Virginia conviction for taking indecent

        liberties with a child under the age of 15, in violation of Va. Code Ann. § 18.2-370, does

        not qualify as an aggravated felony. See 8 U.S.C. § 1101(a)(43)(A) (defining “aggravated

        felony” to include, among other offenses, “sexual abuse of a minor”). We review this issue

        de novo. Moreno-Osorio v. Barr, 2 F.4th 245, 252 (4th Cir. 2021).

               In Thompson v. Barr, we ruled that a substantially similar Virginia statute, Va. Code

        Ann. § 18.2-370.1, which criminalizes taking custodial indecent liberties with a child,

        qualifies as an aggravated felony as a categorical child sexual abuse offense. 922 F.3d 528,

        531-35 (4th Cir. 2019). Although Castro asserts that Thompson was wrongly decided, his

        efforts to cast doubt on Thompson fall far short and, in any event, one panel of this court

        may not overrule another. See McMellon v. United States, 387 F.3d 329, 332 (4th Cir.

        2004) (en banc) (explaining established rule that “one panel cannot overrule a decision

        issued by another panel”). Perhaps more importantly, though, Castro makes no attempt to

        meaningfully distinguish Thompson. At most, Castro summarily asserts that the statute of

        conviction here—Va. Code Ann. § 18.2-370—punishes “some acts” that “do not meet the

        generic definition of sexual abuse, as defined by the Supreme Court” (Pet’r’s Br. (ECF

        No. 18) at 9), but he fails to cite any supporting authority. Without the requisite categorical

        analysis, see Thompson, 922 F.3d at 530 (“In assessing whether an offense qualifies as an

        aggravated felony under the INA, we apply the categorical approach”), we uphold the



                                                      3
USCA4 Appeal: 22-1083       Doc: 25         Filed: 12/16/2022    Pg: 4 of 5




        decision to qualify Castro’s conviction under Va. Code Ann. § 18.2-370 as an aggravated

        felony of sexual abuse of a minor, and deny the petition for review as to this claim.

               Castro’s next two arguments pertain to the immigration judge’s concurrence with

        the asylum officer’s finding that Castro did not establish a reasonable fear of persecution

        on account of a protected ground for withholding of removal under the INA. See 8 C.F.R.

        § 1208.31(c), (g)(1) (2022). Upon review, we conclude that neither of the proffered issues

        is sufficiently colorable to invoke this court’s jurisdiction. Accord Lumataw v. Holder, 582

        F.3d 78, 84 (1st Cir. 2009) (“To form the basis of judicial review under § 1252(a)(2)(D),

        the alleged underlying constitutional or legal question must be colorable; that is, the

        argument advanced must, at the very least, have some potential validity.” (internal

        quotation marks omitted)). Accordingly, we dismiss the petition for review in part as to

        those issues.

               Finally, Castro assigns error to the immigration judge’s concurrence with the

        asylum officer’s rejection of his claimed fear of torture, which arises under the CAT. Upon

        review, we conclude that substantial evidence supports the relevant factual findings, see

        Nasrallah, 140 S. Ct. at 1692, and that the immigration judge committed no reversible legal

        error in concurring with the asylum officer’s rejection of this claim. Accordingly, we deny

        the petition for review as to these issues.

               For these reasons, we deny the petition for review in part and dismiss it in part. We

        dispense with oral argument because the facts and legal contentions are adequately




                                                      4
USCA4 Appeal: 22-1083     Doc: 25        Filed: 12/16/2022   Pg: 5 of 5




        presented in the materials before this court and argument would not aid the decisional

        process.

                                                              PETITION DENIED IN PART
                                                               AND DISMISSED IN PART




                                                  5